DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 15, 20201 has been entered.

Examiner’s Note
The Examiner acknowledges the amendments of claims 1 & 25. Claims 3 – 4 & 10 – 20 have been cancelled. Claims 1 – 2, 5 – 9, 21 – 33 are examined herein.

Information Disclosure Statement
The information disclosure statement filed January 25, 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all 
The following references are missing from the file:
JP 2008-149793
JP Office Action 184515

Claim Rejections - 35 USC § 103
Claims 1 – 2, 5 – 9, & 21 – 33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mannheim et al. (WO 2003/068501), in view of Siebers et al. (US 2005/0250639 A1) and Hartig et al. (U.S. Patent No. 5,557,462).
With regard to claim 1, Mannheim et al. teach a glazing construction comprising a front (outer) annealed glass layer (Applicant’s “substrate”), a layer of multiple layers of polymer connecting the front and rear plies (Applicant’s “laminate layer”), and a thin chemically strengthened aluminosilicate glass rear (inner) layer (Applicant’s “the glass layer”) (pg. 14). The thin chemically strengthened aluminosilicate glass rear layer has a thickness of less than 0.7 mm and preferred 0.5 mm thickness (pg. 10). The glass layers may comprise soda-lime glass (pg. 14).  The thin chemically strengthen glass layer may be treated with a coating process (pg. 11) (Applicant’s “coating material disposed on glass layer”).
Mannheim et al. teach a chemically strengthened glass layer, but fail to teach the coefficient of thermal expansion (CTE) or alkali oxide content of the glass layer.
Siebers et al. teach a chemically tempered (strengthened) float glass (paragraph [0017]) for use in applications imposed to high demands on the strength and/or scratch -6/K (which is equivalent to 35 to 50 x 10-7/°C) for high temperature gradient strength (paragraph [0074]), which overlaps with Applicant’s claimed range of 20 x 10-7/°C to 35 x 10-7/°C. The alkali oxide content is less than 4 wt.% (paragraph [0049]), which is within Applicant’s claimed range of 10% by weight or less, for high heat resistance and temperature gradient strength (paragraph [0049]). 
	Therefore, based on the teachings of Siebers et al., it would have been obvious to one of ordinary skill in the art at the time of the invention to use a glass sheet of high temperature resistance and temperature gradient strength as the inner glass layer taught by Mannheim et al. by using a glass substrate and glass sheet having a CTE of 3.5 x 10-6/K to 5.0 x 10-6/K and an alkali oxide content of less than 4 wt. %, in order to have a specific aluminosilicate glass that provides high strength and scratch resistance. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Mannheim et al. fail to teach the coating layer is one or more of a low-e type, an actively defrosting, and a transparent conductive oxide material.
Hartig et al. teaches a glass laminate comprising a multilayered low-e glass coating system (title, Col. 6, Lines 23 – 45, Col. 10, Lines 54 – 67) on the inside surface of at least one glass pane (Col. 12, Lines 29 – 32).  Low-e coated glass is desired for excellent solar management properties, non-reflectivity, and durability (Col. 1, lines 14 – 16 & Col. 6, Lines 6 – 19).

    PNG
    media_image1.png
    295
    478
    media_image1.png
    Greyscale

Therefore, based on the teachings of Hartig et al., it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to coat at least one surface of the thin glass layer taught by Mannheim et al. with a low-e coating in order to improve the properties of solar management, durability, and low reflectivity.

With regard to claim 2, Seibers et al. teach the sodium oxide content is less than 1.5 wt.% (paragraph [0081]) for high heat resistance and temperature gradient strength (paragraph [0049]).
With regard to claim 5, as discussed above for claim 1, Mannheim et al. teach a glazing construction comprising a front (outer) annealed glass layer (Applicant’s “substrate”).
With regard to claims 6 – 7, Mannheim et al. teach the front (annealed glass) layer (Applicant’s “substrate”) faces the impact (outer layer) and has the purpose to break or deviate the bullet and to have a first stopping power and consist of multi-plies of thick (2 – 25 mm) annealed glass (Applicant’s “substrate”) (pg. 12).
With regard to claim 8, Mannheim et al. do not require the presence of a barrier layer coated on the soda lime glass front layer (substrate). 
claim 9, Mannheim et al. teach the multiple layers of polymer disposed between the front and rear glass layers can be composed of polyvinyl butyral, polyurethane, thermoplastic polyurethane, and polycarbonate (pgs. 14 – 15).  
With regard to claims 21 – 22, Mannheim et al. teach the rearmost part (annealed glass layer) (Applicant’s “the glass layer”) faces the environment to be protected (inner layer) and serves the purpose of absorbing the residual impact energy without splinter projection (pg. 12).  The rear layer is chemically strengthened thin glass (less than 0.7 mm and preferred 0.5 mm thickness) for the construction to have mechanical durability and chemical stability of the glass (pg. 10). 
With regard to claim 23, Siebers et al. teach the alkali oxide content is less than 4 wt.% (paragraph [0049]), which is within Applicant’s claimed range of 8% by weight or less.
With regard to claim 24, Siebers et al. teach the alkali oxide content is less than 4 wt.% (paragraph [0049]), which is within Applicant’s claimed range of 5% by weight or less. 
With regard to claim 25, in the same manner as Applicant’s laminate comprising a low CTE glass layer, the clarity of the low CTE glass layer taught by Siebers would be improved compared to soda lime glass.  Therefore, the clarity of the laminate comprising the low CTE glass layer taught by Siebers would be improved compared to a laminate comprising only soda lime glass.

With regard to claim 26, in addition to the limitations taught by Mannheimm et al. and Seibers et al. discussed above for claim 1, Mannheim et al. teach the front 
Furthermore, as discussed above, Siebers et al. teach a chemically tempered (strengthened) float glass (paragraph [0017]) for use in applications imposed to high demands on the strength and/or scratch resistance, such as safety glass for vehicles (paragraph [0093]), having a CTE between 3.5 and 5.0 x 10-6/K (which is equivalent to 35 to 50 x 10-7/°C) for high temperature gradient strength (paragraph [0074]), which is within Applicant’s claimed range of 50 x 10-7/°C).
With regard to claim 27, Seibers et al. teach the sodium oxide content is less than 1.5 wt.% (paragraph [0081]) for high heat resistance and temperature gradient strength (paragraph [0049]).
With regard to claim 28, as discussed above for claim 26, Siebers et al. teach a chemically tempered (strengthened) float glass (paragraph [0017]) for use in applications imposed to high demands on the strength and/or scratch resistance, such as safety glass for vehicles (paragraph [0093]), having a CTE between 3.5 and 5.0 x 10-6/K (which is equivalent to 35 to 50 x 10-7/°C) for high temperature gradient strength (paragraph [0074]), which is within Applicant’s claimed range of or 20 x 10-7/°C to 50 x 10-7/°C).
claim 29, Mannheim et al. teach a glazing construction comprising a front (outer) annealed glass layer (Applicant’s “substrate”) (pg. 14).
With regard to claim 30, Mannheim et al. do not require the presence of a barrier layer coated on the soda lime glass front layer (substrate).  
With regard to claim 31, Mannheim et al. teach the multiple layers of polymer disposed between the front and rear glass layers can be composed of polyvinyl butyral, polyurethane, thermoplastic polyurethane, and polycarbonate (pgs. 14 – 15).  
With regard to claim 32, Mannheim et al. teach the rearmost part (annealed glass layer) (Applicant’s “the glass layer”) faces the environment to be protected (inner layer) and serves the purpose of absorbing the residual impact energy without splinter projection (pg. 12).  The rear layer is chemically strengthened thin glass (less than 0.7 mm and preferred 0.5 mm thickness) for the construction to have mechanical durability and chemical stability of the glass (pg. 10).  
With regard to claim 33, Siebers et al. teach the alkali oxide content is less than 4 wt.% (paragraph [0049]), which is within Applicant’s claimed range of 8% by weight or less.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Claims 1 – 2, 5 – 9, & 23 – 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 & 3 – 8 of U.S. Patent No. 9,387,648 B2 in view of Hartig et al. (U.S. Patent No. 5,557,462). 
With regard to claim 1, claims 1 & 6 of U.S. Patent No. 9,387,648 B2 claims all of the limitations of this claim except the glass layer has a coefficient of thermal expansion from 20 x 10-7/°C to 35 x 10-7/°C, which overlaps with the claimed range of less than 35 x 10-7/°C of the current application.
U.S. Patent No. 9,387,648 B2 fails to claim the coating layer comprises one or more of a low-e type, an actively defrosting, and a transparent conductive oxide material.
Hartig et al. teaches a glass laminate comprising a multilayered low-e glass coating system (title, Col. 6, Lines 23 – 45, Col. 10, Lines 54 – 67) on the inside surface of at least one glass pane (Col. 12, Lines 29 – 32).  Low-e coated glass is desired for excellent solar management properties, non-reflectivity, and durability (Col. 1, lines 14 – 16 & Col. 6, Lines 6 – 19).

    PNG
    media_image1.png
    295
    478
    media_image1.png
    Greyscale

Therefore, based on the teachings of Hartig et al., it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to coat at least one surface of the thin glass layer taught by Mannheim et al. with a low-e coating in order to improve the properties of solar management, durability, and low reflectivity.

With regard to claim 2, claim 4 of U.S. Patent No. 9,387,648 B2 claims the alkali oxide is sodium oxide.
With regard to claim 5, claim 5 of U.S. Patent No. 9,387,648 B2 claims claims the substrate comprises a soda lime glass that is annealed, heat strengthened, or fully tempered.
With regard to claim 6, claim 6 of U.S. Patent No. 9,387,648 B2 claims the substrate is less than 6 mm thick.
With regard to claim 7, claim 6 of U.S. Patent No. 9,387,648 B2 claims the substrate is less than 6 mm thick while the current claim is 6 mm thick. While these ranges do not overlap they touch at the end points (< 6 mm vs 6 mm). The difference between these two points is infinitesimally small and there is no evidence that there is a meaningful difference achieved when a thickness of < 6 mm vs 6 mm. See MPEP In re Brandt, 886 F.3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018) (precedential) (the court found a prima facie case of obviousness had been made in a predictable art wherein the claimed range of "less than 6 pounds per cubic feet" and the prior art range of "between 6 lbs./ft3 and 25 lbs./ft3" were so mathematically close that the difference between the claimed ranges was virtually negligible absent any showing of unexpected results or criticality).
With regard to claim 8, claim 7 of U.S. Patent No. 9,387,648 B2 claims the article does not comprise a barrier layer.
With regard to claim 9, claim 8 of U.S. Patent No. 9,387,648 B2 claims further comprising a laminate layer comprising a material selected from polyvinyl butyral, a UV curable resin, a thermoplastic, a thermoplastic ionopolast, a polycarbonate, a polyurethane, a UV curable polymer, silicone and compbinations thereof disposed between the substrate and either the transparent glass or functional material (“coating material”).
With regard to claims 23 – 24, claim 3 of U.S. Patent No. 9,387,648 B2 claims the alkali oxide content is 0.5 percent by weight or less, which is within the range of 8 percent by weight or less, or 5 percent by weight or less  claimed by the current application.

Response to Arguments
Applicant argues, “To expedite prosecution and without conceding the accuracy of the rejections, claim 25 has been amended to require ‘increased visual clarity and less defects as compared with soda lima glass.’ Applicant submits the amendment 
EXAMINER’S RESPONSE: In light of Applicant’s amendment of claim 25, the rejection of claim 25 under 35 U.S.C. 112(b) has been withdrawn. 

Applicant argues, “Seibers discusses lithium-aluminosilicate flat float glass with a high thermal stability. (Siebers at Abstract). The primary focus of Siebers is a glass with improved properties for fire resistance that is useful in thermal application. (See e.g., id. at [0005] – [0007], [0010] – [0016], [0026], [0028] – [0029], [0038], [0046], [0052], [0086]). Siebers is not related to automotive windows or laminated structures. It also fails to disclose or suggest the claimed ‘[CTE] less than 35 x 10-7/°C.’ In fact Sibers teaches away from CTE below 3.5.10-6/K:
The flat float glass preferably has a coefficient of thermal expansion α20/300 of between 3.5 and 5.0.10-6/K, a transformation temperature Tg of between 580°C. and 70°C. and a working point VA of between 1240 and 1340°C. If the coefficient of thermal expansion is below 2.5.10-6/K, it is difficult to achieve a compressive prestress which is sufficient for the fragmentation fraction in accordance with DIN 1249 using conventional air tempering installations. To achieve a high temperature gradient strength, the coefficient of thermal expansion α20/300 should be no more than 5.0.10-6/K…This is advantageous, for example, for fire-retardant applications, to ensure that the glass does not flow out of the flame or bulge out excessively.

(Emphasis added) (Siebers at [0074]). For at least reasons, the presently claimed automotive window made up of a glass layer having a ‘[CTE] less than 35 x 10-7/°C’ would not have been obvious in light of Mannheim and Siebers” (Remarks, Pgs. 8 – 9).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. The prior art teaches 3.5 and 5.0.10-6/K while the range in claim 1 is less than 3.5.10-6/K. While these ranges do not overlap they touch at the end .10-6/K vs 3.5.10-6/K). The difference between these two points is infinitesimally small and there is no evidence that there is a meaningful difference achieved when the CTE is <3.5 vs 3.5. See MPEP 2144.05(I) and In re Brandt, 886 F.3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018) (precedential) (the court found a prima facie case of obviousness had been made in a predictable art wherein the claimed range of "less than 6 pounds per cubic feet" and the prior art range of "between 6 lbs./ft3 and 25 lbs./ft3" were so mathematically close that the difference between the claimed ranges was virtually negligible absent any showing of unexpected results or criticality).

Applicant argues, “Hartig purports to be related to ‘dual silver layer Low E-glass coating system and insulting glass units made therefrom.’ (Hartig at Title). Hartig does not remedy the deficiencies of Mannheim and Siebers. Hartig is not related to automotive windows or laminated structures. It also fails to disclose or suggest the claimed ‘[CTE] from 20 x 10-7/°C to 35 x 10-7/°C.’ The Office does not rely on Hartig for any such disclosure. Rather, the Office action merely relies upon Hartig as teaching ‘a multilayer low-e glass coating system.’ (Office Action at page 5).Therefore, since Mannheim, Siebers and Hartig do not disclose or suggest all of the limitations of independent claim 1, they cannot render independent claim 1 obvious” (Remarks, Pg. 9).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. Applicant is directed to the discussion above.

Applicant argues, “With regard to new independent claim 26, Mannheim, Siebers and Hartig fail to disclose or suggest, alone or in combination, all the limitations of independent claim 26. Specifically, Seibers and Hartig fail to disclose or suggest, alone or in combination, an automotive window made up of a glass layer having a ‘[CTE] 50 x 10-7/°C or less’, ‘an alkali oxide content of 10 [wt%] or less’ and ‘a thickness of 2.5 mm or less’ laminated to ‘a substrate comprising a soda lime glass and having a thickness greater than that of the glass layer’ ‘wherein said automotive window has an overall thickness of 6 mm or less.’
“…The Office Action argues that Manheim teaches glass laminates having a thickness ‘in the range of 2.63 mm to 37.7 mm.’ (Office Action at page 8). Manheim does not explicitly disclose an overall thickness in this range. Rather, the Office Action selects thicknesses of various components and adds them to calculate the cited range. (Id.) Applicant respectfully submits that the calculation ignores a key aspect of the disclosure of Manheim. Specifically, Manheim discloses a front, impact resistant pane with ‘multi-plies’ of thick glass:
A. Front most part facing the impact, this part has the purpose to break or deviate the bullet and to have a first stopping power and consist of multi-plies of thick (2 – 25 mm) annealed glass.

(Emphasis added) (Manheim at page 12). The term ‘multi’ means ‘consisting of having, or involving several or many individuals, parts, elements, relations, etc.’ (www.dictionary.com). In this context it means having or involving many ‘plies of thick (2 – 25 mm) annealed glass.’ It does not mean a single layer of glass as used in calculation in the Office Action. Manheim’s disclosure focuses on multiple plies of thick, annealed glass. This can be seen in the Figures of Manheim:

    PNG
    media_image2.png
    293
    481
    media_image2.png
    Greyscale

 (Mainheim at Fig. 3a). Three plies of thick annealed glass can be seen at the left side. The Figures of Manheim all display at least three plies of thick, annealed glass. Moreover, the Examples all have at least three plies of thick, annealed glass. (Manheim at pages 16 – 18). Based on the disclosure of Manheim regarding ‘multi-plies of thick, annealed glass, the calculation of the Office Action would result in an overall thickness of greater than 6 mm. This is also consistent with the use of Manheim, anti-ballistic applications, that utilize greater thickness and strength to withstand bullets” (Remarks, Pgs. 10 – 11).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. First, the word “multi” implies more two or more plies. 
MPEP 2122 [R-6]. II. states:
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  In re Susi, 440 F.2d 442, 169 USPQ 424 (CCPA 1971).  "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use."  In re Gurley, 27 F.3d 551, 554, 31 USPQ 2d 1130, 1132 (Fed. Cir. 1994) 

Therefore, contrary to Applicant’s assertion, Mannheim et al. do not require the multi-plies (2 – 25 mm thickness each) consist of three or more plies. 

For claim 26, on page 4 of the final rejection the Examiner cited a different embodiment comprising a 2 – 25 mm thick “substrate” (pg. 12), chemically strengthened thin glass of 0.7 mm or less thickness (pg. 10), a coating material of 0.13 mm to 12 mm thickness (pg. 14). As such, the overall thickness of the laminate is in the range of 2.63 mm to 37.7 mm, which overlaps with Applicant’s claimed range of 6 mm or less.
For the sake of argument, if we assume as Applicant asserts, that Mannheim et al. intended for each ply within the multi-ply laminate is 2 – 25 mm, then a multi-ply laminate (“substrate”) containing two plies would be 4 – 50 mm total. Furthermore, the overall thickness of the laminate, as required by Applicant’s claim 6, would be 4.63 to 50.7 mm, which would overlap with Applicant’s claimed range of 6 mm or less.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE T GUGLIOTTA whose telephone number is (571)270-1552.  The examiner can normally be reached on M - F (Noon to 10 p.m.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781                                                                                                                                                                                                        





/NICOLE T GUGLIOTTA/Examiner, Art Unit 1781